           Case 1:21-cv-00853-CC Document 1 Filed 03/01/21 Page 1 of 15




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

DARRELL RUSSELL,                      §
                                      §
      Plaintiff,                      §
                                      §
      v.                              §       Civil Action No. ________________
                                      §
LINCOLN LIFE ASSURANCE                §
COMPANY OF BOSTON,                    §
                                      §
      Defendant.                      §

  COMPLAINT FOR RECOVERY OF PLAN BENEFITS AND FOR THE
          ENFORCEMENT OF RIGHTS UNDER ERISA

      COMES NOW, Plaintiff Darrell Russell, by and through his attorneys,

makes the following representations to the Court for the purpose of obtaining relief

from Defendant’s refusal to pay long-term disability benefits due under an

employee benefits plan under ERISA, and for Defendant’s other violations of the

Employee Retirement Income Security Act of 1974 (“ERISA”).

                         JURISDICTION AND VENUE

   1. This Court’s jurisdiction over the Plaintiff’s claims for long term disability

      benefits is invoked under federal question jurisdiction pursuant to 28 U.S.C.

      § 1331 and under the express jurisdiction found in the ERISA statute under

      29 U.S.C. § 1132(e) (ERISA § 5-2(e)).




                                          1
      Case 1:21-cv-00853-CC Document 1 Filed 03/01/21 Page 2 of 15




2. Plaintiff’s claims “relate to” an “employee welfare benefits plan” or “plans”

   as defined by ERISA, 29 U.S.C. § 1001 et seq., and the subject disability

   benefit plans constitutes a “plan under ERISA.”

3. The ERISA statute, at 29 U.S.C. § 1133, as well as Department of Labor

   regulations, at 29 C.F.R. § 2569.503-1 provide a mechanism for

   administrative or internal appeal of benefits denials.

4. In this case, the aforementioned avenues of appeal have been exhausted and

   this matter is now properly before this court for judicial review.

5. Venue is proper within the Northern District of Georgia pursuant to 29

   U.S.C. § 1132(e)(2).

                               PARTIES

6. Plaintiff, Darrell Russell (hereinafter “Plaintiff”), was at all relevant times, a

   resident of the City of Ball Ground, County of Cherokee, State of Georgia.

7. Plaintiff alleges upon information and belief that Chart Industries, Inc. Long

   Term Disability Plan (hereinafter “Plan”) is, and at all relevant times was, an

   “employee welfare benefit plan” as defined by ERISA.

8. The Plan provides eligible employees with disability income protection as

   defined by the Plan.

9. Plaintiff alleges upon information and belief that Chart Industries, Inc., is the

   Plan Sponsor and Plan Administrator of the long-term disability Plan.


                                        2
     Case 1:21-cv-00853-CC Document 1 Filed 03/01/21 Page 3 of 15




10.Chart Industries, Inc., and/or the Plan additionally maintained or contained

   other benefits and/or component plans under which Plaintiff may be entitled

   to benefits if found disabled under the long-term disability Plan.

11.Plaintiff alleges upon information and belief that Liberty Life Assurance

   Company of Boston initially managed the long-term disability Plan.

12.Effective September 1, 2019, Liberty Life Assurance Company of Boston

   changed its name to Lincoln Life Assurance Company of Boston

   (hereinafter “Lincoln”); accordingly, Lincoln is the named Defendant in this

   Complaint.

13.Lincoln is the party obligated to pay benefits and to determine eligibility for

   benefits under the Plan.

14.Lincoln is the underwriter for Group Policy Number GF3-880-034785-01.

15.Lincoln is an insurance company authorized to transact the business of

   insurance in this State, and may be served with process through its registered

   agent, Corporation Service Company, 40 Technology Parkway South, Suite

   300, Norcross, Georgia 30092, and at its headquarters located at 175 Berkley

   Street, Boston Massachusetts, 02116.

                                   FACTS

16.Defendant Lincoln was the entity responsible for processing claims and

   adjudicating appeals regarding long-term disability benefits under the Plan.


                                      3
     Case 1:21-cv-00853-CC Document 1 Filed 03/01/21 Page 4 of 15




17.The long-term disability Plan is fully insured by Lincoln under Group Policy

   Number GF3-880-034785-01.

18.The Plaintiff timely filed an application for benefits under the Plan, was

   subsequently denied benefits, Plaintiff timely appealed, and Lincoln issued

   its final denial on January 29, 2021.

19.The Plaintiff was employed as a Production Supervisor by Chart Industries,

   Inc., at its location in the City of Ball Ground, County of Cherokee, State of

   Georgia, and as such, Plaintiff was thereby a participant or beneficiary of the

   Plan, and is covered by the policy that provides benefits under the Plan.

20.The Plaintiff ceased work on or about November 8, 2016, due to a disability

   while covered under the Plan.

21.The Plaintiff has been and continues to be disabled as defined by the

   provisions of the Plan.

22.In accordance with the review procedures set forth in the Plan, 29 U.S.C. §

   1133, and 29 C.F.R. § 2560.503-1, Plaintiff appealed the claim until

   exhausting the required plan appeals.

23.Having submitted his appeal, and as confirmed by Lincoln, Plaintiff

   exhausted his administrative remedies.

24.Based on the terms of the insurance policy, Plaintiff’s complaint is timely

   and is not otherwise time barred.


                                       4
     Case 1:21-cv-00853-CC Document 1 Filed 03/01/21 Page 5 of 15




25.Plaintiff is entitled to long term disability benefits as he has met the long-

   term disability Plan’s requirements, and his disability continues to prevent

   him from performing the material and substantial duties of his own

   occupation and from performing, with reasonable continuity, the material

   and substantial duties of any occupation which he is or becomes reasonably

   fitted by training, education, experience, age, physical and mental capacity.

26.If disabled pursuant to the terms of the policy, Plaintiff, who was paid

   disability benefits from November 8, 2016 through May 8, 2020, is entitled

   to a monthly gross long-term disability benefit of $2,413.84 offset by a

   primary Social Security disability benefit of $2,054.00, and an auxiliary

   benefit which, added to the primary benefit, is $3,100.00, for a minimum

   monthly long-term disability benefit of $241.38 from May 9, 2020 to

   November 20, 2024, and then offset by only the primary benefits for a net

   monthly long-term disability benefit of $359.84, from November 21, 2024 to

   May 27, 2043, such that he is entitled to $2,218.93 in back benefits,

   $77,155.61 in future benefits (using 3.00% to discount to net present value)

   with an overpayment of $1,241.52 owed (the Social Security Administration

   found the Plaintiff disabled as of September 4, 2019, with benefits beginning

   in March of 2020, such that the overpayment is $7,241.52 minus $6,000.00

   for the attorneys’ fee), for a total long-term disability benefit of $78,133.02.


                                       5
     Case 1:21-cv-00853-CC Document 1 Filed 03/01/21 Page 6 of 15




27.Evidence submitted by Plaintiff to Lincoln supporting her disability

  includes, inter alia, the following: medical records and/or medical opinions

  from multiple treating physician indicating the Plaintiff suffers from

  complex regional pain syndrome (“CRPS), distal axonal peripheral

  neuropathy, chronic right C8 radiculopathy, chronic right L5-S1

  radiculopathy, and lumbar post-laminectomy syndrome, with attendant

  chronic pain, fatigue and diminished concentration and memory, all of

  which requires Plaintiff to take frequent and unpredictable rest breaks,

  causes chronic absenteeism during any work environment, and causes him to

  be off-task more than ten percent (10%) of any given workday. The Plaintiff

  was also awarded Social Security disability benefits.

28.Treating physician Anne Todd, M.D., opined that as a result of his

  impairments that Plaintiff would be able to walk one city block without rest

  or severe pain, sit or stand for 20 minutes at one time, sit or stand for less

  than 2 hours, would need a job that shifts positions, would need to have

  periods of walking around during an 8 hour working day, for 30 minutes 10

  times, would require unscheduled breaks, 3 times per day, would be able to

  rarely lift and carry 20-50 pounds, never be able to climb ladders, would

  have limitations in reaching, handling, and fingering, would be absent 25%




                                     6
     Case 1:21-cv-00853-CC Document 1 Filed 03/01/21 Page 7 of 15




   of the time, would be incapable of even low stress work, and would be

   absent more than 4 days per month from any competitive employment.

29.On November 4, 2020, about two months prior to when Lincoln issued its

   final denial on January 29, 2021, Social Security Administrative Law Judge

   Denise M. Martin found the ALJ found that Plaintiff was disabled as of

   September 4, 2019, because, inter alia, he needed to take unscheduled work

   breaks in excess of the regular work breaks (of two 15-minute breaks and a

   30-minute lunch period), and would be off-task more than 20 percent of the

   work period.

30.Lincoln relied on medical consultants for file reviews during the

   administrative appeal of Plaintiff’s disability claim and said consultants

   opined, inter alia, that Plaintiff had minor impairments which had no

   meaningful impact on his functionality without addressing his work

   reliability, consistency, substantial capacity and steady attendance.

31.Lincoln relied on third party vendors, including Reliable Review Services

   (“RRS”), to obtain medical consultants to review the Plaintiff’s medical

   records and render an opinion about functionality.

32.RRS works for disability insurance companies like Lincoln. For example,

   with respect to file reviews and payment for services, in 2005 RRS was

   retained by Hartford, and RRS in turn retained physicians to perform 377


                                       7
     Case 1:21-cv-00853-CC Document 1 Filed 03/01/21 Page 8 of 15




   reviews for Hartford. In 2005, Hartford paid $278,954 to RRS for services.

   In 2006, RRS was retained by Hartford, and RRS in turn retained physicians

   to perform 1129 reviews for Hartford. In 2006, Hartford paid $1,157,624 to

   RRS for services. In 2007, RRS was retained by Hartford, and RRS in turn

   retained physicians to perform 1517 reviews for Hartford. In 2007, Hartford

   paid $2,038,971 to RRS for services. In 2008, RRS was retained by

   Hartford, and RRS in turn retained physicians to perform 1243 reviews for

   Hartford. In 2008, Hartford paid $1,690,002 to RRS for services. Taylor v.

   Hartford, Docket No. 08-cv-8145 (WHP), (S.D.N.Y. 2008).

33.The Plaintiff has now exhausted his required administrative remedies for his

   long-term disability benefits under the Plan pursuant to ERISA or such

   administrative remedies are deemed exhausted and/or his long-term

   disability benefits are deemed denied.

34.The Court’s standard of review for the ERISA claims is de novo under

   Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101 (1989).

35.The entity that chose to deny long term disability benefits would pay any

   such benefits due out of its own funds.

36.Defendant Lincoln was a claims decision-maker under a perpetual conflict

   of interest because the long-term disability benefits would have been paid

   out of its own funds.


                                      8
     Case 1:21-cv-00853-CC Document 1 Filed 03/01/21 Page 9 of 15




37.Defendant Lincoln allowed its concern over its own funds to influence its

   decision-making.

38.Defendant has acted under a policy to take advantage of the potential

   applicability of ERISA to claims.

39.Lincoln’s administrative process did not provide Plaintiff with a full and fair

   review; by way of example, Lincoln’s denial letters did not contain the

   specific reasons for the denial and did not advise Plaintiff of the information

   Lincoln required in order to approve her continuing benefits.

40.The disability insurance policy does not provide Lincoln with discretionary

   authority.

41.At all times relative hereto, Lincoln has been operating under an inherent

   and structural conflict of interest because any monthly benefits paid to

   Plaintiff are paid from Lincoln’s own assets with each payment depleting

   those same assets.

42.As the party obligated to pay benefits and the administrator given discretion

   in construing and applying the provisions of the disability plan and assessing

   Plaintiff’s entitlement to benefits, Lincoln is an ERISA fiduciary.

43.Under ERISA, a fiduciary must carry out its duties with respect to the plan

   solely in the interest of the participants and beneficiaries for the exclusive

   purpose of providing benefits to participants and their beneficiaries and with


                                       9
     Case 1:21-cv-00853-CC Document 1 Filed 03/01/21 Page 10 of 15




   the care, skill, prudence, and diligence under the circumstances then

   prevailing that a prudent individual acting in a like capacity and familiar

   with such matters would use in the conduct of an enterprise of a like

   character and with like aims.

44. Lincoln failed to satisfy its duties under ERISA as specified in paragraph 43

   of this complaint.

45.Under ERISA, a fiduciary should fully investigate the relevant and

   applicable facts of any claim.

46.Lincoln failed to satisfy its duties under ERISA as specified in paragraph 45

   of this complaint.

47.Under ERISA, a fiduciary should fairly consider all information obtained

   regarding a claim, including that which tends to favor claim payment or

   continuation as well as that which tends to favor claim declination or

   termination.

48.Lincoln failed to satisfy its duties under ERISA as specified in paragraph 47

   of this complaint.

49.Under ERISA, a fiduciary should consider the interests of its insured at least

   equal to its own and to resolve undeterminable issues in its insured's favor.

50.Lincoln failed to satisfy its duties under ERISA as specified in paragraph 49

   of this complaint.


                                      10
     Case 1:21-cv-00853-CC Document 1 Filed 03/01/21 Page 11 of 15




51.Under ERISA, a fiduciary has the obligation to read, interpret and

   understand all of the pertinent medical information with sufficient clarity so

   as to be able to make a fair, objective and thorough evaluation of its

   insured’s claims for disability benefits.

52.Lincoln failed to satisfy its duties under ERISA as specified in paragraph 51

   of this complaint.

53.Under ERISA, a fiduciary’s denial of a claim should not be based on

   speculation.

54.Lincoln failed to satisfy its duties under ERISA as specified in paragraph 53

   of this complaint.

55.Under ERISA, a fiduciary should be objective in its assessment of facts and

   not attempt to bias the claims investigation process in any manner.

56.Lincoln failed to satisfy its duties under ERISA as specified in paragraph 55

   of this complaint.

57.Under ERISA, a fiduciary should not take into consideration the amount of

   money it would save if a particular claim or set of claims is denied,

   terminated, or otherwise not paid.

58.Lincoln failed to satisfy its duties under ERISA as specified in paragraph 57

   of this complaint.




                                        11
     Case 1:21-cv-00853-CC Document 1 Filed 03/01/21 Page 12 of 15




59.Under ERISA, a fiduciary should refrain from excessive reliance on in-

   house medical staff to support the denial, termination, or reduction of

   benefits.

60.Lincoln failed to satisfy its duties under ERISA as specified in paragraph 59

   of this complaint.

61.Under ERISA, a fiduciary should not conduct unfair evaluation and

   interpretation of attending physicians’ or independent medical examiners’

   reports.

62.Lincoln failed to satisfy its duties under ERISA as specified in paragraph 61

   of this complaint.

63.Under ERISA, a fiduciary should evaluate the totality of its insured’s

   medical conditions.

64.Lincoln failed to satisfy its duties under ERISA as specified in paragraph 63

   of this complaint.

65.Under ERISA, a fiduciary has an obligation to conduct a fair, thorough, and

   objective review.

66.Lincoln failed to satisfy its duties under ERISA as specified in paragraph 65

   of this complaint.

                     CAUSE OF ACTION
         FOR PLAN BENEFITS AGAINST ALL DEFENDANTS
              PURSUANT TO 29 U.S.C. § 1132(a)(1)(B)


                                     12
     Case 1:21-cv-00853-CC Document 1 Filed 03/01/21 Page 13 of 15




   PLAINTIFF incorporates all the allegations contained in paragraphs 1

through 66 as if fully stated herein and says further that:

67.Under the terms of the Plan, Defendant agreed to provide Plaintiff with long

   term disability benefits in the event that Plaintiff became disabled as defined

   in the Plan.

68.Plaintiff is disabled under the terms of the Plan.

69.Defendant failed to provide benefits due under the Plan, and this denial of

   benefits to Plaintiff constitutes a breach of the Plan.

70.The decision to deny benefits was wrong under the terms of the Plan.

71.The decision to deny benefits and decision-making process were arbitrary

   and capricious.

72.The decision to deny benefits was not supported by substantial evidence in

   the record.

73.The decision-making process did not provide a reasonable opportunity to the

   Plaintiff for a full and fair review of the decision denying the claims, as is

   required by 29 U.S.C. § 1133 and 29 C.F.R. 2560.503-1.

74.The appellate procedures did not provide the Plaintiff a full and fair review.

75.As an ERISA fiduciary, the Defendant owed the Plaintiff fiduciary duties,

   such as an obligation of good faith and fair dealing, full and complete

   information, and a decision-making process free of influence by self-interest.


                                       13
     Case 1:21-cv-00853-CC Document 1 Filed 03/01/21 Page 14 of 15




76.The Defendant violated the fiduciary duties owed to the Plaintiff.

77.As a direct and proximate result of the aforementioned conduct of the

   Defendant in failing to provide benefits for Plaintiff’s disability and in

   failing to provide a full and fair review of the decision to deny benefits,

   Plaintiff has been damaged in the amount equal to the amount of benefits to

   which Plaintiff would have been entitled to under the Plan, and continued

   benefits payable while the Plaintiff remains disabled under the terms of the

   Plan.

78.As a direct and proximate result of the aforementioned conduct of the

   Defendant in failing to provide benefits for Plaintiff’s disability, Plaintiff has

   suffered, and will continue to suffer in the future, damages under the Plan,

   plus interest and other damages, for a total amount to be determined.

                            PRAYER FOR RELIEF

   WHEREFORE, PLAINTIFF requests that this Court grant him the

following relief in this case:

1. A finding in favor of Plaintiff against Defendant;

2. Damages in the amount equal to the disability income benefits to which she

   was entitled through date of judgment, for unpaid benefits pursuant to 29

   U.S.C. § 1132(a)(1)(B);

3. Prejudgment and postjudgment interest;


                                       14
        Case 1:21-cv-00853-CC Document 1 Filed 03/01/21 Page 15 of 15




   4. An Order requiring Defendant to pay continuing benefits in the future so

      long as Plaintiff remains disabled under the terms of the Plan;

   5. An Order requiring the Defendant and/or Plan to provide Plaintiff with any

      other benefits to which he would be entitled pursuant to a finding that he is

      disabled under the Plan;

   6. Plaintiff’s reasonable attorney fees and costs; and

   7. Such other relief as this Court deems just and proper.

Dated this 1st day of March, 2021.




                          Respectfully submitted,


                          BY:    /s/D. Seth Holliday
                                 D. SETH HOLLIDAY
                                 MCMAHAN LAW FIRM, LLC
                                 700 S. Thornton Avenue
                                 P.O. Box 1607
                                 Dalton, Georgia 30722
                                 (706) 217-6118
                                 sholliday@mcmahanfirm.com

                                 Attorneys for Plaintiff




                                         15
